Citation Nr: 0623296	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot and 
ankle condition.

2.  Entitlement to an initial rating in excess of 10 percent 
for second degree burn scars of the right chest and right 
hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
April 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which granted 
service connection for residuals of second degree burns to 
the right chest and right hand, assigning a 10 percent 
evaluation and denied service connection for a right foot and 
ankle condition.  


FINDINGS OF FACT

1.  Resolving all doubt, the medical evidence shows that the 
veteran's current right foot and ankle condition is related 
to service.

2.  The veteran's burn scars are painful, slightly unstable, 
and measure 12 x 3.5 cm on the right hand and wrist area, 27 
x 13 cm on the right lateral chest wall, and 15 cm x 10 cm on 
the right upper chest.


CONCLUSIONS OF LAW

1.  A right foot and ankle condition was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The criteria for an initial rating in excess of 10 
percent for second degree burn scars of the right chest and 
right hand have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).

3.  The criteria for two separate 10 percent ratings, one for 
second degree burn scars on the right chest, and one for 
second degree burn scars on the right hand, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.118, 
Diagnostic Code 7802, Note (1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In a July 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate his original service 
connection claim for burn scars, offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any medical evidence in his possession.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  After the RO granted service connection for the 
burn scars in a September 2003 rating decision, the veteran 
filed a notice of disagreement with the assigned rating in 
October 2003.  In December 2003, the RO provided the veteran 
notice of what evidence he needed to submit and what evidence 
VA would try to obtain, regarding an initial rating in excess 
of 10 percent for residuals of second degree burns to the 
right chest and hand.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

While neither VA letter notified the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
Additionally, the veteran has not argued failure of notice.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and an October 2004 private medical record.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  The veteran's 
representative asserted that the August 2003 VA examination 
report was inadequate because it did not appear that the VA 
examiner reviewed the claims file.  However, the VA examiner 
noted a review of the VA medical file, and provided a 
thorough examination of the current impairment associated 
with the burn scars.  As such, the Board determines that the 
VA examination is adequate.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his service 
connection and initial rating claim for scars; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
initial ratings is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

The Board has considered the veteran's service connection 
claim for a right foot and ankle condition with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Given the favorable outcome, as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Service connection for a right foot and ankle condition

The veteran seeks service connection for a right foot and 
ankle condition.  He stated that in 1978, he severely 
sprained his right foot and ankle during training exercises 
on active duty and that his foot and ankle continue to give 
him problems.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the medical evidence shows a current right foot 
and ankle condition.  An April 2004 private medical report 
shows an impression of chronic teno synovitis, secondary to 
unstable ankle joint.

The next issue is whether there is evidence of any in-service 
incurrence of a right foot and ankle condition.

A January 1978 service medical record shows the veteran had 
sprained his ankle two months ago and had been in a cast and 
that he had complaints of right foot pain and recurrent 
edema.

As the veteran has a current right foot and ankle condition 
and in-service findings of right ankle sprain and foot pain, 
the determinative issue becomes whether there is any 
relationship between the two.

An August 2003 VA examination report notes a past medical 
history of severe right foot sprain.  A March 2004 VA clinic 
note shows the veteran indicated he sprained his ankle a long 
time ago, and it never really got better.  Physical 
examination revealed minimal swelling.  An April 2004 private 
medical record shows the veteran reported right foot pain 
since severely spraining his ankle and foot in service 20 
years ago.  He recalled that he was treated with a cast and 
received relatively little treatment and that the problem had 
progressively worsened over the years.  A September 2004 VA 
podiatry clinic record shows complaints of right foot and 
ankle pain for 20 years and notes that the veteran was status 
post severe ankle sprain.

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current right foot and ankle 
condition and service.  Specifically, the medical findings 
show an in-service sprain with complaints of foot pain, a 
current finding of synovitis secondary to an unstable ankle 
joint, and complaints of chronic pain and swelling in the 
foot and ankle since service.  The veteran is competent to 
testify as to his symptoms and the Board does not find reason 
to doubt his credibility.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  There also is no medical evidence of any 
intercurrent injury to the foot and ankle since service.  
Thus, the evidence is relatively equally-balanced and is 
resolved in favor of the veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

For these reasons, service connection for a right foot and 
ankle condition is warranted.

Increased evaluation for scars

The RO granted service connection for residuals of second 
degree burns on the right chest and right hand in September 
2003, assigning a 10 percent rating effective June 9, 2003.  
The veteran appeals this action.  

Specifically, he contends that his in-service burns were 
third degree, not second degree and that he has constant pain 
on his right, upper, and lower side.  He also mentioned 
stiffness with the right hand and wrist joint, as well as 
burning, stinging, and itching.  He further noted 
hyperpigmentation on the right hand, arm, upper right chest, 
right side of stomach, and right side.  His wife submitted a 
statement that she recalled seeing the veteran's burns in 
1974 and that these areas still gave him a lot of trouble.  
In sum, the veteran contends that the level of impairment 
associated with his scars is higher than warranted by a 10 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's second degree burn scars are rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7802, for scars, 
other than head, face, or neck, that are superficial and do 
not cause limited motion.  

An August 2003 VA examination report shows the veteran 
reported constant pain in the scar area, an 8 out of 10, and 
sensitivity to heat.  He also indicated that the skin area 
became very dry in the winter and that the scars occasionally 
blistered.  He denied any severe fissuring, cracking, or 
bleeding in the scar area.  Physical examination revealed a 
12 x 3.5 cm area of patchy hyperpigmentation on the right 
hand and wrist area, dorsal aspect.  On the right lateral 
chest wall, there was a 27 x 13 cm area of patchy 
hyperpigmentation.  The right upper chest above the breast 
area showed a 15 cm x 10 cm area of patchy hyperpigmentation.  
The examiner noted that the veteran did not report pain with 
examination of the scar and that the scars were not adhered 
to the underlying tissue.  The veteran reported some 
instability to the right lateral chest wall scar, but did not 
report ulceration.  He reported blistering of the skin and 
extreme dryness in the winter.  The texture of the skin was 
smooth.  There was no significant elevation or depression of 
the surface contour of the scar on palpation.  The scars were 
superficial with no underlying soft tissue damage; and they 
were not deep.  There was no inflammation, edema, keloid 
formation, or gross disfigurement.  There also were no areas 
of induration or inflexibility of skin in the areas of scar, 
severe limitations of motion, or other limitations of 
function caused by the scar.  The diagnosis was second-degree 
burns to the chest and right hand with sensitivity in the 
scar area.

An October 2004 VA dermatology note shows the veteran 
reported some stinging to the sites of his burns.  
Examination revealed hyperpigmentation with several lighter 
areas of hypopigmentation in the right supraclavicular 
region, right anterolateral chest region, right forearms, 
dorsally, and hand.  The impression was post-inflammatory 
pigmentation.

Upon review, the veteran is not entitled to a rating higher 
than 10 percent for his burn scars.  Ten percent is the 
highest schedular rating provided under DC 7802.  
Additionally, none of the other scar diagnostic codes apply.  
Specifically, the medical evidence shows the veteran's scars 
are not deep or cause limited motion; nor are they 
disfiguring to the head, face, or neck.  See 38 C.F.R. 
§ 4.118, DC's 7800, 7801.

However, under DC 7802, scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  38 C.F.R. § 4.118, DC 7802 Note (1).  The medical 
evidence shows the veteran's scars are on his chest and hand.  
Therefore, based on the criteria provided, he is entitled to 
two separate 10 percent ratings, one for the scars on the 
chest, and one for the scars on the hand.  

In sum, the Board finds that the level of the veteran's 
service-connected burn scars  more closely approximates the 
criteria for a 10 percent rating under 38 C.F.R. § 4.118, DC 
7802.  See 38 C.F.R. § 4.7.  However, based on the provisions 
of DC 7802, the veteran is entitled to two separate 10 
percent ratings, one for the scars on the chest, and one for 
the scars on the hand, to be combined in accordance with 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.118, DC 7802, Note (1).

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's two areas of burn scars warranted 
ratings higher than 10 rating.  Thus, "staged ratings" are 
inapplicable to this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
scars.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.




ORDER

Entitlement to service connection for a right foot and ankle 
condition is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
second degree burn scars of the right chest and right hand is 
denied.

Entitlement to two separate initial ratings of 10 percent, 
one for second degree burns scars on the right chest, and for 
second degree burn scars of the right hand, is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


